Voto particular disidente emitido por el
Juez Asociado Señor Hernández Denton.
Mancharon la imagen del Ministerio Fiscal y debilitaron la efectividad del importante rol que desempeña en el sistema de justicia criminal. ... A la violencia física ilegal de la Policía añadieron la violación ética. (Énfasis en el original.) In re Colton Fontán, 128 D.P.R. 1, 113 (1991).
Descontextualizada, por demás, es la Justicia que hoy imparte el Tribunal. Olvida que es nuestro deber velar por que las instituciones encargadas de la administración de la Justicia gocen de la más alta confianza pública e ignora nuestra obligación de garantizar que los miembros de la clase togada sean dignos representantes de los valores que *475sustentan la legitimidad y esencia misma del Poder Judicial.
Al permitir su readmisión al ejercicio de la abogacía, esta Curia relega a un segundo plano que Pedro Colton Fontán, mientras fungía como Director de Investigación Criminal del Departamento de Justicia, encabezó un con-certado plan de hostigamiento e intimidación de testigos orientado a encubrir la verdad de lo ocurrido el 25 de julio de 1978 en el Cerro Maravilla. Omite también que, en tal esfuerzo, utilizó los recursos del Estado así como su posi-ción y poder para proveer un manto de legitimidad y enga-ñar al país ante lo que, a todas luces, eran asesinatos co-metidos por agentes del Estado. En fin, al readmitirle el Tribunal no considera que Colton Fontán protagonizó la construcción de una verdad oficial específicamente dirigida a proyectar la legalidad de los actos de la policía e infligió un daño institucional, sin asomo de dudas, irreparable.
Fue por todo lo anterior que el 21 de febrero de 1991 le separamos permanentemente del ejercicio de la abogacía. In re Colton Fontán, supra.(1) En esa ocasión le sancionamos por ampararnos el más profundo convencimiento de que sus actos representaron una torpeza profesional y ética de singular magnitud y trascendencia. Así lo creemos todavía. A pesar de ello, la Mayoría de este Tribunal decide readmitirlo. Disentimos, pues, de su dictamen.
I
[Marte] comunicó al Ledo. Colton del acercamiento que le hi-ciera en Ponce un representante de la Unión laboral UTIER para entrevistarle sobre su conocimiento de los sucesos del Cerro *476Maravilla. El Ledo. Colton le respondió indicándole que le in-formara quién era esa persona “para ponerlo fuera de circulación”. A Marte esta afirmación le preocupó e infundió temor por su propia vida y la de sus familiares. (Énfasis suplido y en el original.) In re Colton Fontán, supra, pág. 54.
El 4 de junio de 1996 compareció ante nos Colton Fontán solicitando, en síntesis, que modifiquemos la sanción impuesta por este Tribunal en In re Colton Fontán, supra, para sustituirla por una suspensión de cinco (5) años, ya cumplidos. Manifestó no interesar relitigar los hechos que dieron base a su separación, y que deseaba “extirpar de su recuerdo y de su vida este episodio que lo sorprendió sin esperarlo ni buscarlo”. (Énfasis suplido.) Petición de 4 de junio de 1996, pág. 1.
El 28 de junio de 1996 emitimos una resolución me-diante la cual referimos la petición de Colton Fontán para la evaluación de la Comisión de Reputación para el Ejerci-cio de la Abogacía. (2) Luego de que la Comisión de Reputa-ción designara, y este Tribunal aprobara, un Procurador Especial para atender la presente solicitud.(3) se celebraron vistas en las que se recibieron los testimonios de los testigos de reputación presentados por el peticionario. El entonces Procurador General, el Ledo. Gustavo A. Gelpí, compareció ante nos el 2 de diciembre de 1999 expresando no tener objeción alguna a la petición de readmisión de Colton Fontán.(4) Por otra parte, luego de recibir toda la prueba, la Comisión de Reputación emitió un informe en el que “no recomendfó] la readmisión solicitada”.(5)
Inconforme con esta recomendación, compareció Colton Fontán con una réplica a dicho informe y para solicitar que *477ordenemos su readmisión. Posteriormente, compareció el Procurador General, el Ledo. Roberto J. Sánchez Ramos, y reconsideró la recomendación emitida por su predecesor y secundando la posición de la Comisión de Reputación a los efectos de no favorecer la readmisión del peticionario/6)
Sin embargo, el Tribunal, mediante la Resolución de hoy, ordena la readmisión del señor Colton Fontán tras determinar que éste “goza de una excelente reputación en la comunidad en que convive; está seriamente arrepentido de la conducta antiética en que incurrió y por la cual fue disciplinado; está totalmente rehabilitado desde el punto de vista moral; y se ha mantenido al día, por el estudio de la jurisprudencia, en la profesión de abogado”. Resolución del Tribunal, pág 5.
Luego de evaluar detenidamente el expediente del caso, disentimos de nuestros compañeros Jueces. Por la impor-tancia y trascendencia de este caso hemos decidido emitir esta opinión. Así, nuestros hijos, nietos y demás generacio-nes futuras podrán juzgar nuestros actos luego de evaluar-los en su justa perspectiva.
II
El Ledo. Colton insistió en su posición y amenazó en que lo metería a la cárcel por perjurio, exigiéndole que tenía que cam-biar la declaración prestada en la prensa. (Enfasis suplido.) In re Colton Fontán, supra, pág. 35.
No hay en nuestra jurisdicción cuerpo reglamentario al-guno que establezca de manera específica los parámetros y criterios sustantivos para la consideración de una solicitud de readmisión de un abogado separado de la profesión. El *478Reglamento de este Tribunal meramente dispone que la Comisión de Reputación para el Ejercicio de la Abogacía examinará “cualquier asunto relativo a la readmisión de un(a) abogado(a) a la profesión que le sea remitido por el Tribunal”. Regla 12(c) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A. Por su parte, el Reglamento de dicha Comisión establece que ésta de-berá “[ijnvestigar, evaluar y hacer las recomendaciones al Tribunal Supremo que estime pertinentes sobre la rehabi-litación del solicitante o la solicitante”. Regla 1(b)(2) del Reglamento de la Comisión de Reputación para el Ejercicio de la Abogacía de 30 de junio de 1998 (4 L.P.R.A. Ap. XVII-C).(7)
Ha sido, por lo tanto, a través del ejercicio de nuestro poder constitucional e inherente que, caso a caso, hemos plasmado los criterios para atender las diferentes solicitu-des de readmisión de abogados. Así, mediante la amarga, pero a su vez necesaria y profiláctica, tarea de disciplinar a los abogados hemos dibujado los contornos normativos so-bre la readmisión de aquellos sancionados. Nunca, sin embargo, hemos tenido la oportunidad de expresar nuestro criterio ante escenarios disciplinarios como éste. Lo hace-mos, pues, en el desempeño de nuestro ministerio con la sincera esperanza de no tener que invocarlo nuevamente.
A. Reiteradamente hemos señalado que, en el análisis final, procederá la readmisión de un abogado si al mo-mento de hacer su solicitud, éste goza de tal reputación que justifique su admisión al ejercicio de la profesión y no si ha sido suficientemente castigado o si ha expiado su *479culpa. Es decir, si su integridad moral actual amerita su readmisión. In re Pacheco Nieves, 135 D.P.R. 95 (1994); In re Rivera Cintrón, 120 D.P.R. 706 (1988); In re Cardona Vázquez, 112 D.P.R. 686 (1982); In re Cruz Disdier, 73 D.P.R. 346 (1952); In re Charneco, 72 D.P.R. 897 (1951); In re Figueroa Maestre, 38 D.P.R. 955 (1928). Bajo estos pará-metros, hemos confiado sabiamente en la capacidad de rei-vindicación personal de todo abogado, mostrándonos siem-pre sensibles a las circunstancias particulares de cada caso y conscientes de que en juego se encuentran las aspiracio-nes vocacionales, profesionales y económicas de cada uno.
Entendemos, no obstante, que inherente a nuestra fun-ción disciplinaria hay una dimensión social que trasciende aspectos puramente personales y que en, ocasiones, debe mirarse con mayor cuidado.
Sabido es que el procedimiento disciplinario, y por ende el de readmisión, no responde a un propósito de carácter punitivo. In re Báez Torres, 108 D.P.R. 358, 361 (1979). Responde, más bien, a nuestro apremiante interés en pro-teger a la profesión legal, la integridad del sistema judicial y al público de abogados incompetentes e inescrupulosos. Al mismo tiempo, aspira a la rehabilitación del abogado y a disuadir a los miembros de la profesión legal de incurrir en conducta antiética. Anotación, Reinstatement of Attorney After Disbarment, Suspension, or Resignation, 70 A.L.R.2d 268, Sec. 3, pág. 276 (1960); G. Figueroa Prieto, Responsabilidad Profesional, 65 Rev. Jur. U.P.R. 723, 754 (1996). Responde también a nuestro interés por que los responsa-bles de garantizar la justicia a nuestra ciudadanía inspi-ren y estimulen el más alto respeto y confianza en las ins-tituciones judiciales del país. Véanse, además: Canon I de Ética Judicial de Puerto Rico, 4 L.P.R.A. Ap. IV-A; Preámbulo del Código de Ética Profesional, 4 L.P.R.A. Ap. IX (“es de primordial importancia instituir y mantener un orden jurídico íntegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía”).
*480Por ello, al atender una petición de readmisión, este Tribunal debe considerar, no sólo el carácter moral del solici-tante, Le., el plano individual, sino también si con su readmisión se protege el interés público en la administra-ción ordenada e imparcial de la justicia. Anotación, supra, págs. 274, 283. En este sentido, la evaluación de una soli-citud de readmisión no debe limitarse a la aplicación me-cánica de un criterio único de análisis, sino que debe ser un proceso dinámico y multidimensional que atienda, caso a caso, la totalidad de las circunstancias en armonía con los propósitos de nuestra función disciplinaria y reguladora en el ámbito profesional.
Veamos, pues, los criterios que, a tenor con los antedi-chos principios, múltiples jurisdicciones y autoridades han utilizado para atender situaciones como ésta.
B. De ordinario, ante una solicitud de readmisión un tribunal debe considerar, entre otras cosas: (1) la natura-leza y gravedad de la conducta por la cual fue sancionado el abogado; (2) su carácter y reputación previo a la imposición de sanciones; (3) sus cualidades mentales y morales al momento de solicitar ser readmitido, incluyendo su compe-tencia profesional actual para el derecho; (4) la conducta y reputación posterior a ser sancionado así como los pasos tomados para remediar las faltas; (5) el tiempo transcu-rrido entre la sanción y la solicitud de readmisión; (6) que el abogado no haya violado los términos de la sanción me-diante la práctica no autorizada de la abogacía, y (7) si el abogado reconoce la seriedad de la conducta. American Law Institute, Restatement of the Law Third: The Law Governing Lawyers: Proposed Final Draft, Sec. 5, pág. 51 (1996); American Bar Association, Model Rules for Lawyer Disciplinary Enforcement, R. 25(E); Anotación, supra; A. Badgley, Attorney Reinstatement Standards: A Proposal for Reform in Washington State, 62 Wash. L. Rev. 723, 726-727 (1987). Véanse, además: In re Brown, 617 A.2d 194 1992); Matter of Pool, 517 N.E.2d 444 (1988); In re Round*481tree, 503 A.2d 1215 (1985); State v. Russo, 630 P.2d 711 (Kan.1981); Matter of Raimondi, 403 A.2d 1234 (1979); In re Hiss, 333 N.E.2d 429 (1975); In re Barton, 329 A.2d 102 (1974); In re Bruener, 34 P.2d 437 (Wash.1934).
La propia resolución de este Tribunal utiliza este análi-sis multifactorial al decretar la readmisión de Colton Fontán. Evalúa, pues, el tiempo transcurrido desde su de-saforo, su reputación, arrepentimiento, carácter moral y su competencia profesional actual. Sin embargo, no toma ade-cuadamente en consideración la gravedad y naturaleza de la conducta por la cual se separó al peticionario y despacha cándidamente este crucial asunto al expresar que
H]a seriedad, y desgracia, de lo ocurrido en el Cerro Maravi-lla y la gravedad de la conducta observada por Colton Fontán es incuestionable. Tan serios y graves fueron sus actos que este Tribunal, en 1991, entendió procedente separarlo de manera permanente del ejercicio de la abogacía. Ello, repetimos, no está en controversia. (Énfasis en el original.) Resolución del Tribunal, pág. 6.
Aunque en este caso no se están relitigando los hechos que dieron base a la sanción del peticionario, sí podemos y debemos tomar en cuenta dicha conducta. Especialmente en casos como éste —que trata sobre gravísimas faltas pro-fesionales— la consideración de este factor garantiza que miremos de forma integral la solicitud en cuestión, de ma-nera que desempeñemos nuestra función disciplinaria a la luz de los valores sociales y de interés público que estamos llamados a proteger.
Además, su consideración resulta inevitable toda vez que el concepto mismo de rehabilitación tiene como punto de referencia la conducta por la que fue sancionado el abogado, pues es con relación a ésta que se mide su carácter actual. Véase C.W. Wolfram, Modern Legal Ethics, St. Paul, West Pub. Co., 1986, Sec. 3.5.5, pág. 133 (“[t]he court must first examine the original offence and assess the extent to which the lawyer might now be able to resist similar temptations”).
*482Ahora bien, en cuanto a la consideración específica de la naturaleza y seriedad de la conducta como factor, debemos señalar varias cuestiones principales.
En primer lugar, la evaluación de dicho factor tiene un impacto decisivo sobre la carga probatoria del peticionario. Como se ha dicho, de ordinario procederá la readmisión de un abogado si se determina que se ha rehabilitado, tras alcanzar un nivel de integridad moral adecuado. Su rehabilitación, no obstante, no se presume y le corresponde al peticionario demostrar mediante prueba clara y convin-cente que cumple con las condiciones necesarias para que este Tribunal le confiera la confianza que una vez ostentó. In re Cardona Vázquez, supra. Véase, además, American Bar Association, Standards for Imposing Lawyer Sanctions, Standard 2.2 (1986); American Law Institute, supra.
Sin embargo, cuando se trata de las más serias infrac-ciones al ordenamiento deontológico profesional, como en este caso, la consideración de la gravedad y naturaleza de la ofensa alcanza una singular preeminencia y peso en el balance de factores. De ahí que la carga probatoria del pe-ticionario para demostrar su aptitud se vea incrementada en proporción a la naturaleza y seriedad de la conducta por la que fue sancionado. Véanse: In re Barton, supra, pág. 104 (“[w]ith regard to the nature and circumstances of a disbarred attorney’s original misconduct, the more serious the original misconduct was, the heavier the burden to prove present fitness for readmission to the bar.”); Matter of Robbins, 836 P.2d 965, pág. 966 (Ariz. 1992) (“[t]he more egregious the misconduct, the heavier the burden to prove his or her present fitness to practice law.”); Matter of Raimondi, supra, pág. 1237 (“the graver the misconduct the graver the burden”).
En segundo lugar, y en relación con la metodología de adjudicación específica que como norma general ha de em-plearse en estos casos, tribunales en otras jurisdicciones *483han utilizado un balance de intereses para atender los múltiples factores pertinentes así como el ámbito teleoló-gico de nuestra función disciplinaria.
En este balance se considera, de un lado, la seriedad de la conducta y el deber del Tribunal de velar por valores sociales fundamentales (Le.: (1) la integridad del sistema judicial; (2) la protección de la profesión y del público en general, y (3) la promoción del respeto y confianza en las instituciones jurídicas). Contra ello se evalúa el carácter moral del peticionario así como su rehabilitación y demás factores personales. Véanse: Matter of Raimondi, supra, pág. 1240; Matter of Pool, supra, pág. 447; State v. Russo, supra, pág 716. Así, se conjugan tanto los aspectos indivi-duales como los colectivos de la readmisión y se le brinda el debido peso a estos últimos.
Sin embargo, en ocasiones la gravedad de la ofensa que motivó la sanción alcanza tal trascendencia e impacto so-bre el interés público, que toda consideración sobre la re-habilitación del peticionario se torna totalmente impertinente. Es decir, cuando los actos que suscitaron la separación del abogado son cual epicentro de un terremoto ético, de tal forma que su readmisión mancharía inevitable e irreparablemente la confianza pública en nuestras insti-tuciones judiciales, el interés público aconseja no readmi-tirle sin más. En estos casos, el interés privado del peticio-nario debe ceder completamente ante el rol protector con el que está investido este Foro.
Por ello, sencillamente hay ciertas situaciones en las cuales el tipo de ofensa cometida por el abogado, como cues-tión de umbral, impide su readmisión. (“[t]he seriousness of the underlying offense which led to the prior discipline may, as a threshold matter, preclude reinstatement such that further inquiry as to rehabilitation of the petitioner is not warranted.” State v. Russo, 630 P.2d 711, 715 (Kan.1981)). Véanse, además: Matter of Dunn, 707 P.2d *4841076, 1078 (Kan.1985); Réplica del Procurador General al Informe de la Comisión de Reputación de 30 de mayo de 2001, pág. 5.
Ahora bien, determinar cuáles violaciones éticas acti-van esta consideración especial, y bajo qué circunstancias es, en algunos casos (aunque no en éste), una línea difícil de trazar. Debe ser, en todo caso, una decisión fundamen-tada en los hechos, contexto y motivos de cada instancia. Conforme a lo anterior, figuras de fundamental trascen-dencia para el desarrollo de nuestro ordenamiento profe-sional, así como diversos tribunales de otras jurisdicciones, han tenido la ocasión de adelantar algún parámetro orientador.
Así, la Comisión de 1970 para evaluar los procedimien-tos disciplinarios de la American Bar Association, presidida por el ex Juez Asociado del Tribunal Supremo de Estados Unidos Torn Clark, expresó que la solicitud de readmisión de un abogado que incurra en, por ejemplo, soborno a un Jurado merece un tajante repudio:
[T]he nature of the offense and the circumstances surrounding it should be considered in evaluating an application for reinstatement. Thus, the more serious the offense, the nearer it strikes at the heart of the administration of justice, the greater the affirmative proof that should be required of the applicant for readmission. For example, it is difficult to conceive of circumstances that would justify the reinstatement of an attorney who has been disbarred for bribing a juror. (Énfasis suplido.) American Bar Association, Special Committee on Evaluation of Disciplinary Enforcement, Problems and Recommendations in Disciplinary Enforcement, pág. 155 (Borrador Final, Junio 1970).
Así también, varios tribunales estatales han llevado como punta de lanza su interés en la protección del sistema de administración de justicia y en la preservación de la confianza que la ciudadanía deposita en él, para negarse a readmitir a abogados desaforados cuando, por la natura-leza de sus actos, su readmisión afectará profundamente la dignidad del foro. A tales efectos, por ejemplo, el Tribunal *485Supremo de Massachussets, al denegar la petición de reinstalación de un Juez sancionado por participar en un esquema de corrupción, decidió no considerar el carácter moral del peticionario y expresó:
[I]n deciding a case of this kind considerations of public welfare are wholly dominant. The question is not whether the respondent has been ‘punished’ enough. To make that the test would be to give undue weight to his private interest whereas the true test must always be the public welfare. Where any clash of interest occurs, whatever is good for the individual must give way to whatever tends to the security and advancement of public justice ....
Even were we to assume that there is convincing evidence of moral qualification, competency, and learning such as to give substantial assurance that Gordon would not himself commit any act that would reflect adversely on the public interest, this added issue of the “effect of reinstatement” raises the question whether the bar or the public would regard reinstatement as an indication that the original offense was not viewed with sufficient gravity. (Énfasis suplido.) Matter of Gordon, 429 N.E.2d 1150, 1154-1155 (1982).
En otro caso, en que el peticionario había sido sancio-nado por reclamar créditos contributivos ilegalmente y por favorecer económicamente de forma indebida como juez a determinados doctores en el pago de honorarios en casos de daños y perjuicios, el Tribunal Supremo del antedicho es-tado resolvió, además:
Notwithstanding the findings of present good character, the factor of paramount significance is that the petitioner throughout most, if not all, of his years of misconduct was a judge of a court of record of the Commonwealth. ...
If [the petitioner] should be readmitted to the office of attorney and held out as worthy of trust as an officer of the court, public confidence in the courts would be lessened and general respect for membership in the bar lowered. Such a decision would not be in the interest of the public welfare but would be a disservice to it. The maintenance of the integrity of the courts and of the bar compels one result, that the petition for readmission be denied. (Énfasis suplido.) Petition of Centracchio, 187 N.E.2d 383, 347-348 (1963).
*486Asimismo, el Tribunal Supremo de West Virginia siguió idéntico curso en un caso en el que un abogado desaforado por haber sobornado a un Jurado solicitaba ser readmitido. Dicho foro entendió que bajo las circunstancias del caso, y debido a la seriedad de la ofensa con respecto a la imagen y confianza pública en el sistema de justicia, su readmisión debía ser denegada independientemente de su nivel de rehabilitación. Razonó dicho Tribunal que:
Because of the extremely serious nature of applicant’s original offense of bribing a juror when coupled with the separate conviction of conspiring to bribe public officials, we cannot help but conclude that his reinstatement would have a justifiable and substantial adverse effect on the public confidence in the administration of justice. The nature of these crimes directed as they are to the core of the legal system and the integrity of governmental institutions demonstrates a profound lack of moral character on the part of the applicant.
We have held in Smith that the seriousness of the underlying offense leading to disbarment may, as a threshold matter, preclude reinstatement such that further inquiry as to rehabilitation is not warranted. The offenses involved in this case manifestly meet this test and for this reason applicant’s petition for reinstatement is denied. (Enfasis suplido.) In re Brown, 272 S.E.2d 567, 574 (1980).
En síntesis, según los parámetros dictados por la expe-riencia en jurisdicciones análogas y por otras autoridades, hay ciertos casos, como el soborno y otros delitos graves, que afectan aspectos tan centrales al sistema de justicia que ameritan la denegación de la solicitud de readmisión sin que sea necesario considerar la rehabilitación del peticionario. Véase, además, State v. Russo, supra (conspi-ración para violar las leyes estatales de prostitución y so-borno de funcionario público). Para saber si estamos ante una de estas situaciones, debemos fijarnos en el posible im-pacto negativo que la readmisión del peticionario tendrá sobre la integridad del sistema judicial y la confianza pú-blica en éste, según la gravedad y el alcance de su conducta anterior.
Toda vez que los actos por los que separamos a Colton *487Fontán son, en nuestra historia reciente, los más flagran-temente violatorios de la dignidad y honra de la profesión y de las instituciones de administración de la justicia, su readmisión debe ser denegada. Veamos.
III
[E\l Ledo. Colton instruyó específicamente a Ana Celia Cin-tron Lema para que en su certificación de la transcripción de sus notas taquigráficas de la misma no lo incluyese a él como que la estaba tomando o fuera prestada ante él.... “Toñita, cuando vayas a transcribir no pongas mi nombre ahí”. In re Colton Fontán, supra, págs. 55-56.
No es necesario relatar con detalles todos los hechos por los cuales el peticionario fue sancionado.(8) Debemos, sin embargo, referirnos al resumen de éstos, según expresamos en aquella ocasión:
En síntesis, contra Colton Fontán quedaron probados los car-gos relativos a su intervención y presión indebida el 31 de julio de 1978 con el testigo Ortiz Molina; que el 3 de agosto le sugirió al testigo Marte Ruiz que, contrario a lo que éste le informaba, declarara que nadie había disparado desde el interior de las facilidades de la WRIK-TV y que sólo había escuchado una rá-faga de disparos; y que creó sobre ese mismo testigo un grave temor al pedirle que le identificara la persona que le pregun-taba sobre los hechos con el propósito de “sacarlo fuera de circulación”.
Además, dio instrucciones específicas a la taquígrafa Cintrón Lema para que en la certificación de la declaración jurada de Marte Ruiz no lo incluyera como el Fiscal ante quien se había prestado. De ese modo ordenó alterar intencionalmente un im-portante documento correspondiente al proceso investigativo.
Además, Colton Fontán y Figueroa Vivas, en su desempeño como fiscales independientes y actuando combinadamente, el *48817 de agosto de 1978 le ofrecieron empleo al testigo Quiñones Quiñones, y el 26 de julio de 1978, sin previo aviso, se persona-ron a su residencia en Ponce y lo amenazaron con formularle acusaciones por varios delitos si no alteraba su declaración.
Quedó probado que los dos efectuaron una investigación pla-gada de múltiples omisiones y deficiencias respecto a: (1) la evidencia real y objetiva en la escena (impactos en el portón, Volkswagen y vehículo público de Ortiz Molina, casquillos de armas largas, pantalón lleno de sangre y sucio a nivel de las rodillas con arena y tierra, máscara, botas, ropa interior y za-patos); (2) los análisis periciales de esos objetos; (3) la evidencia de agresión policíaca que surgía de los cadáveres de las vícti-mas Darío Rosado y Soto Arriví (fotografías y autopsia del primero), y (4) en torno a los testimonios perpetuados durante la investigación (origen del “alto” descrito por González Malavé el 31 de julio de 1978).
Finalmente, publicaron los resultados de su investigación en un informe y lo dieron a la luz pública en una conferencia de prensa celebrada el 29 de agosto de 1978. En el mismo perpe-tuaron el primer engaño público respecto a lo ocurrido en el Cerro Maravilla. En esa conferencia, Colton Fontán fue enfático en que la “investigación revela que no hubo masacre, golpizas ni agresiones”. (Énfasis suplido y en el original.) In re Colton Fontán, supra, págs. 107-108.
Sin dudas, el peticionario carga con un sombrío historial. No trató su conducta sobre actos sin daño ni víc-tima cometidos en privado o dentro de un ámbito de fácil reparación. Tampoco fueron omisiones razonables de un funcionario público sin experiencia. Su conducta antiética fue totalmente incompatible con la médula y el corazón de nuestro sistema ético-profesional, pues faltó a la verdad, no por omisión, sino por la constante instigación al perjurio. Además, con arrogancia y afanosamente traicionó su deber primordial de procurar que se haga justicia. Canon 5 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Fueron actos, además, realizados desde la confianza in-herente al cargo que nuestro ordenamiento le confiere a un funcionario en su posición y en violación directa a los de-beres especiales que, como fiscal, ostentaba.
*489... [U]n abogado que se desempeñe como fiscal, o en una fun-ción investigativa análoga, está sometido a estándares éticos más estrictos que los que obligan a la profesión en general, pues no sólo viene obligado a cumplir con los cánones que rigen la profesión de la abogacía, sino también de demostrar impar-cialidad en su función inquisitiva. In re Marrero García, 153 D.P.R. 879, 892-893 (2001), opinión de conformidad del Juez Asociado Señor Hernández Denton.
Pero más allá del impedimento que representó en la búsqueda de la verdad y de los actos específicos que que-braron la decencia del Ministerio Fiscal, el peticionario obró de una forma especialmente grave para la estabilidad de nuestro sistema democrático. Actuando a nombre del Estado, suplió la legitimidad de la cual carecía la torcida investigación que dirigía. De esta forma, ayudó a crear una realidad pública para promover la impunidad de los auto-res de un infame crimen y, por un corto periodo, convirtió al Estado en cómplice de una inconmensurable inmorali-dad ética y política. En fin, Pedro Colton Fontán intentó vendar los ojos del país ante una verdad que le era obvia y creó un simulacro de legalidad en menoscabo del espíritu imparcial y justiciero que deben proyectar las instituciones de justicia criminal del Estado. De haber dependido la ciu-dadanía puertorriqueña en la versión oficial vertida por este funcionario en el informe del Departamento de Justicia de 29 de agosto de 1978, la verdad sobre el asesinato de los jóvenes Arnaldo Darío Rosado y Carlos Soto Arríví ja-más se hubiese sabido. Fue, en cambio, gracias al diligente esfuerzo de la vigorosa prensa que nuestro sistema demo-crático ostenta, que lo realmente ocurrido en el Cerro Maravilla logró ser investigado minuciosamente por el Senado de Puerto Rico a partir de 1981. Véase M. Suárez, Requiem on Cerro Maravilla: The Police Murders in Puerto Rico and the U.S. Government Coverup, Washington D.C., Waterfront Press, 1987.
En un contexto como éste, los intereses atinentes a nuestra obligación constitucional para con el sistema de *490justicia puertorriqueño se colocan en su más alto escalafón y alcanzan su mayor peso en la balanza. La conducta que condujo a su desaforo fue de tal magnitud que su reinsta-lación, con total certeza, mancillará la imagen de integri-dad y pulcritud que debe reflejar la profesión legal en Puerto Rico. Además, socavará la confianza del Pueblo en esta honorable profesión y en sus instituciones de adminis-trar justicia, incluyendo este Tribunal.
Colton en su solicitud nos señala que durante el tiempo que ha estado separado de la profesión “ha logrado alcan-zar cierta tranquilidad de espíritu” y que de ser reinstalado “habrá de ejercer la abogacía con rectitud, honestidad y gran sentido de responsabilidad”. Petición, pág. 3. Su soli-citud de readmisión fue acompañada de veintitrés (23) car-tas de endoso de miembros de la profesión legal y de su comunidad. Además, a la vista ante la Comisión de Repu-tación comparecieron varias personas que testificaron so-bre su aptitud y solvencia moral.
Debe señalarse, sin embargo, que en su gran mayoría las cartas de endoso se limitan a indicar de manera general e imprecisa su aptitud moral. Además, casi todas seña-lan como razón principal para su respaldo que Colton Fon-tán ha expiado su pena y que ha sufrido bastante desde que le sancionamos. Algunas de ellas hacen referencia a su buena conducta durante el tiempo de la sanción, pero nin-guna nos brinda las consideraciones específicas en que se fundamentan sus conclusiones.(9)
Recalcamos que nuestra función disciplinaria no es punitiva. Por lo tanto, nuestro criterio no debe ser movido por meros sentimientos de simpatía al peticionario ni la repetida contención de que ha pagado su pena. Anotación, supra, págs. 308-310 y 313. Además, expresiones vagas y *491ambiguas sobre su rehabilitación, aunque con superlati-vos, son insuficientes para readmitirle, especialmente en casos de la gravedad presente. En cuanto a la insuficiencia de testimonios por razón de esta generalidad, nos hacemos eco de lo expresado por el American Law Institute sobre el particular: “Testimonials from lawyers are relevant only if they demonstrate thorough familiarity both with the conduct causing suspension and with specific steps the lawyer has taken to achieve rehabilitation.” American Law Institute, supra, pág. 48.
De otra parte, en la vista expresaron opiniones favora-bles a su readmisión la Leda. Sarah Torres Peralta; el Padre Armando Álvarez, sacerdote católico y párroco de la Academia Perpetuo Socorro; el Ledo. Luis A. Rodríguez, ministro evangélico de la Iglesia Defensores de la Fe, y su propia esposa, la Sra. Mirtelina Vergé de Colton. Estas personas —todas allegadas al peticionario— subrayaron, como evidencia de su rehabilitación, el gran fervor reli-gioso alcanzado por Colton Fontán en años recientes. Se nos señala, además, que el peticionario se encuentra en la preparación de un libro de teología, sobre personajes bíblicos.
No empece lo anterior, la Comisión de Reputación nos señala que Colton Fontán
...no declaró en detalle ni convincentemente sobre su proceso de introspección que le llevó a pensar que es acreedor a la reins-talación por entender que está rehabilitado de su conducta que lo llevó al desaforo. De hecho, el peticionario no demostró el verdadero arrepentimiento por sn participación protagónica en los hechos que lo llevaron al desaforo y por haber inducido a tantas otras personas a actuar en forma ilegal.
Tampoco declaró sobre cómo subsanar el impacto de su conducta. Fue parco en ese extremo y sin embargo dio gran énfasis a su libro sobre los personajes bíblicos y a su fe religiosa. (Énfasis suplido.) Informe al Tribunal Supremo de 23 de marzo de 2001, pág. 7.
En síntesis, tras considerar, entre otros factores, la gra-vedad de los hechos que dieron lugar a su separación y la *492prueba de su rehabilitación, la Comisión decidió no reco-mendar la readmisión solicitada. Surge de su informe que el peticionario no descargó satisfactoriamente su deber de mover el ánimo de los miembros de la Comisión hasta con-vencerles de su rehabilitación.
No puede olvidarse que el foro que aprecia el comporta-miento y la manera en que los testigos se expresan en la silla testifical, se encuentra en una posición sumamente privilegiada para evaluar su credibilidad. Por esta razón, es norma firmemente establecida que el criterio de estos organismos deliberativos merece un alto grado de deferen-cia por parte de los foros apelativos. Pueblo v. Chévere Hereida, 139 D.P.R. 1 (1995); Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975). Dichos organismos son un valioso instrumento en el que confiamos el trámite y la consideración de casos como éste. Sus recomendaciones, de ordinario, deben ser respetadas, pues están fundamentadas en la prueba efec-tivamente presenciada y desfilada ante sí. In re Belén Trujillo, 128 D.P.R. 949, 958 (1991).
Realmente, y con el mayor de los respetos hacia nues-tros compañeros Jueces, no entendemos cómo en este caso la Mayoría ha variado una regla tan sabia y juiciosa como ésta al ignorar por completo el informe y las recomendacio-nes de la Comisión de Reputación. Este proceder nos re-sulta aún más sorprendente al considerar que este Tribunal no cuenta, tan siquiera, ni con una transcripción de los testimonios vertidos en las vistas ante la Comisión ni con una exposición narrativa de éstos.
Surge del expediente de este caso que el propio peticio-nario ha reconocido la falta de capacidad de este Tribunal para hacer una determinación en cuanto a su rehabilita-ción, toda vez que mediante Moción Solicitando Vista Oral y Transcripción de la Vista Oral Celebrada ante la Honorable Comisión de Reputación de 20 de abril de 2001, solicitó que ordenemos “la transcripción de la prueba oral que tuvo ante sí la Honorable Comisión, dando lugar con esto a *493que el tribunal esté en igual condición que la Honorable Comisión para aquilatar y ponderar la prueba”. (Enfasis suplido.) Ala fecha este Tribunal no ha actuado sobre dicha petición ni se ha transcrito dicha prueba.
Sin el beneficio de estos documentos realmente no en-contramos qué criterios se utilizaron para concluir que la apreciación de la Comisión es “manifiestamente errónea” y “arbitraria”. Resolución, pág. 5.
En cambio, la Mayoría de este Tribunal confía única y exclusivamente en una comparecencia escrita del anterior Procurador General, el Ledo. Gustavo A. Gelpí, y se funda-menta en dicho escrito para determinar que la prueba a favor del peticionario en cuanto a su rehabilitación resulta ser incuestionable y abrumadora. Véase Resolución, págs. 3 y 4.
No olvidemos que la Comisión había nombrado con la aprobación expresa de este Tribunal un Procurador Especial —el Ledo. Luis Mariano Negrón Portillo, actual De-cano de la Facultad de Derecho de la Universidad Intera-mericana de Puerto Rico— quien fue realmente la persona que tuvo a su cargo la investigación y los interrogatorios de todos los testigos. Véase Resolución de 19 de diciembre de 1997.
Cabe señalar, además, que en todos y cada uno de los casos citados por la Resolución del Tribunal, en que recien-temente este Foro ha readmitido a abogados sancionados tras haber cometido delitos graves, hemos contado con un informe de la Comisión de Reputación favorable a la readmisión de los peticionarios. Véanse: In re Rúa Cabrer, 154 D.P.R. 1 (2001); In re Maldonado Rivera, 153 D.P.R. 788 (2001); In re Dalmau Gómez, 148 D.P.R. 516 (1999). Véase, además, In re Adorno Lorenzana, Resolución de 22 de mayo de 1992. En este último caso, incluso, este Tribunal se había negado a admitir al peticionario en dos (2) ocasiones previas, en vista de las anteriores recomendaciones negativas de la Comisión. Véanse las Resoluciones de *49413 de octubre de 1983 y de 16 de octubre de 1986. No fue hasta que la Comisión de Reputación pudo certificar su buena reputación, que esta Curia estuvo en posición de acceder a la admisión del peticionario. Véase la Certifica-ción de 19 de febrero de 1992.
De otro lado, esos casos también se distinguen del pre-sente, pues aunque dichos abogados incurrieron en faltas muy graves, ninguno de ellos manchó de forma tan tras-cendental e impactante la confianza pública en nuestras instituciones. Por eso, en las referidas instancias discipli-narias la rehabilitación individual de cada peticionario fue suficiente para su readmisión o admisión. En el caso ante nos como se ha dicho, por la naturaleza de los actos del peticionario, el interés público alcanza una consideración de suma relevancia. Por ende, no es suficiente considerar aquí el sólo criterio de su rehabilitación como sí lo era para los peticionarios de los casos citados en la resolución.
Aunque comprendemos los problemas que le ha causado el desaforo al peticionario y no dudamos de sus creencias religiosas, no podemos refrendar la decisión mayoritaria de reinstalarle aun en esta etapa de su vida. Tampoco cues-tionamos la información vertida en la vista por los testigos de reputación en cuanto a su idoneidad como padre de fa-milia, ni dudamos de la reputación ganada con su trabajo antes de los acontecimientos que provocaron su separación. Más bien nos preocupa que, al readmitirle, ab-diquemos nuestra tarea fundamental de velar por el honor y la dignidad de esta profesión así como por la integridad de nuestras instituciones. No podemos olvidar que los la-mentables sucesos del Cerro Maravilla y su posterior en-cubrimiento son acontecimientos aún frescos en la memo-ria colectiva de nuestra ciudadanía, por lo que la readmisión de Colton Fontán representaría un menospre-cio a este penetrante recuerdo y una certificación por este Foro de que el daño institucional que infligió ya ha sido superado.
*495Sin lugar a dudas la confianza pública en nuestras ins-tituciones sufrió enormemente a raíz de los notorios actos del peticionario. Aún más, entendemos que la ciudadanía puertorriqueña confía hoy menos en sus instituciones pú-blicas que lo que hubiese confiado a no ser por la conducta de Colton Fontán mientras fue fiscal. Además, estamos convencidos de que dicha confianza recibirá el más rudo golpe con su reinstalación al ejercicio de la abogacía.
Por ello, en el balance de intereses, y considerada la naturaleza y el impacto de los actos por los que fue sancio-nado el peticionario, entendemos que la determinación que correctamente debió haber emitido esta Curia era la de denegar la readmisión solicitada. En nuestro deber como garantes de la integridad de esta profesión, nos oponemos impetuosamente a su readmisión.
IV
... Sus conductas atentaron contra principios deontológicos básicos. No sólo merecen nuestro repudio y censura, sino tam-bién la imposición de las más severas sanciones disciplinarias. (Énfasis suplido.) In re Colton Fontán, supra, pág. 107.
Finalmente, enfatizamos en que luego de más de una década de haber incurrido en las más serias violaciones a nuestro ordenamiento profesional, a Colton Fontán le im-pusimos la sanción disciplinaria más severa que podemos impartir. Esta consideración, de por sí, debe ser determi-nante en contra de su readmisión.
En aquella ocasión, los Jueces que formábamos la Ma-yoría de este Tribunal decidimos atemperar las sanciones impuestas en proporción a la conducta incurrida por cada uno de los abogados querellados. De esta forma, y en aras de particularizar justicieramente el ejercicio de nuestra función disciplinaria, unánimemente decretamos la sus-pensión provisional de los abogados querellados Juan E. Brunet Justiniano y de Aurelio Miró Carrión por tres (3) y *496cinco (5) años, respectivamente.(10) Además, suspendimos de forma indefinida al querellado Osvaldo Villanueva Díaz.(11) Sin embargo, y a la luz de la gravedad de los car-gos probados, decretamos específicamente la separación permanente de Pedro Colton Fontán y de Angel Figueroa Vivas. Es decir, inequívocamente distinguimos aquellos in-fractores cuya sanción tendría un límite temporal, de aque-llos abogados cuya separación de la abogacía sería una constante invariable.
Como vivimos esa experiencia de primera mano, pode-mos decir con total certeza, autoridad moral y tranquilidad de espíritu, que el mandato institucional de este Tribunal en el caso de Pedro Colton Fontán fue con la proyección de separarlo permanentemente. No obstante, los Jueces que hoy constituyen la Mayoría, y que por distintas razones no formaron parte de aquel proceso deliberativo, deciden re-vocar nuestro claro e indiscutible dictamen de separarlo permanentemente de la abogacía.
En In re Querellas, 104 D.P.R. 623 (1976), rechazamos la práctica seguida hasta ese momento de calificar toda querella presentada contra abogados como un procedi-miento de “desaforo” y, en cambio, decidimos titularlas como de “conducta profesional”. Acordamos entonces preci-sar y afinar nuestra nomenclatura disciplinaria para ajus-tarla a las circunstancias de cada caso y decidimos reser-var nuestras más severas sanciones para cuando fuese realmente necesario. A tales efectos, resolvimos que
*497... [djesaforar implica privar a un abogado del ejercicio de su profesión; suspenderlo e impedirle actuar como tal. Es la máxima sanción que este Tribunal puede imponer a un abogado por incurrir en conducta inmoral o impropia en el ejercicio de la abogacía. Hay faltas, sin embargo, que no ameritan el desaforo, y en que una suspensión temporera, o una amonestación, son suficiente sanción. (Enfasis suplido.) Id., pág. 624.
Debe recordarse que “[e]n la órbita de nuestra jurisdic-ción original disciplinaria constantemente nos vemos obli-gados a adjudicar la conducta de miembros de la clase to-gada reñida con los Cánones de Etica Profesional. La gama de posibilidades es tan grande como la variante escala va-lorativa individual”. (Enfasis suplido.) In re Laborde Freyre, 149 D.P.R. 59, 64 (1999), opinión de conformidad del Juez Asociado Señor Negrón García, a la cual se une el Juez Asociado Señor Hernández Denton. De igual forma, las posibles sanciones comprenden desde la separación permanente hasta la amonestación o censura, adjetivadas o no.
En cuanto a la separación de la profesión, cabe aclarar que en muy raras ocasiones hemos utilizado el calificativo “permanente” al decretar la separación de un abogado. Más aún, de las quince (15) ocasiones que hemos encon-trado en que este Foro ha decidido impartir la sanción de separación de forma específicamente permanente, en sola-mente una, sin incluir el caso ante nos, hemos reinstalado al peticionario.(12)
*498Con todo lo anterior en mente, y con la cautela y delica-deza que amerita la imposición de esta sanción, fue que este Tribunal el 21 de febrero de 1991 separó permanente-mente a Pedro Colton Fontán del ejercicio de la abogacía.
Ciertamente, el cambio en la posición del Tribunal que hoy se asume es preocupante. El proceder que hoy observa la Mayoría demuestra que es decididamente necesario que este Tribunal Supremo reglamente el alcance de nuestras sanciones y esquema disciplinarios en general. Reconoce-mos que nunca nos hemos negado a considerar una solici-tud de readmisión por el carácter permanente de la san-ción impuesta. Sin embargo, el empleo de una terminología tan exacta como la que utilizamos al sancionar a Colton Fontán y en el contexto disciplinario en que se hizo, debe como mínimo reflejar nuestra intención de que es preferi-ble dejar inamovible dicha sanción. De lo contrario, esta-ríamos equiparándola a la separación (sin calificativo) o a la suspensión indefinida, sanciones que han de ser impues-tas ante graves infracciones de las normas profesionales, pero no ante los más tristes menoscabos de la confianza que nuestra sociedad le brinda a cada abogado.
Por otra parte, no podemos olvidar las normas de her-menéutica que cotidianamente aplicamos a la interpreta-ción estatutaria y que, con igual fuerza, debemos utilizar *499con respecto a los dictámenes previos de este Foro. Así, de la misma forma que “[l]as palabras de la ley deben ser generalmente entendidas en su más corriente y usual sig-nificación”, atendiendo al uso general y popular de las vo-ces, así también debe ser asumido el texto de nuestro vocablo jurisprudencial. Véase el Art. 15 del Código Civil, 31 L.P.R.A. sec. 15. La literalidad de la palabra “permanente” es inequívocamente patente, por lo que no debe ser inter-pretada de otra manera.(13)
Nos preocupa, además, que al relajar nuestro criterio previo, este Tribunal arroje dudas sobre la seriedad con la que asume su función disciplinaria. Sin embargo, nos pre-ocupa de forma aún más alarmante que, con la flexibiliza-ción de tan rigurosa sanción, se menoscabe el alcance disuasivo de nuestras determinaciones disciplinarias. Después de hoy no existe en Puerto Rico violación ética tan seria, por grave que fuere, que amerite una separación permanente. El mensaje que la determinación de hoy envía a la clase togada y a la ciudadanía es inquietante, pues si alguna vez existió una violación a la confianza pública que justifique la separación verdaderamente permanente de la abogacía, fue ésta.
V
En conclusión, la naturaleza, el alcance y la trascenden-cia pública de los actos por los cuales Pedro Colton Fontán fue separado permanentemente del ejercicio de la aboga-cía, impiden su readmisión. Su comportamiento puso en juego la vitalidad misma de nuestro sistema democrático. *500Echó por la borda, además, la confianza que el Pueblo de Puerto Rico pone en su Gobierno y en sus líderes para de manera inexcusable prolongar y agrandar un engaño de proporciones verdaderamente trágicas. Ocultó la médula de la verdad sobre los lamentables sucesos del 25 de julio de 1978 en el Cerro Maravilla y, de esa forma, vedó de manera incuestionablemente antiética la transparencia que debe imperar en el manejo de la justicia puertorriqueña. Recalcamos que la verdad sobre estos acontecimientos salió a relucir a pesar de, y no gracias a, las gestiones oficiales del ex fiscal Colton Fontán. De no haber sido por el insistente esfuerzo de la prensa y su ejemplar labor investigativa, con toda probabilidad el Se-nado de Puerto Rico jamás hubiese investigado detallada-mente estos sucesos, y lo acontecido en el Cerro Maravilla todavía permanecería oculto.
En fin, las violaciones éticas de Pedro Colton Fontán no fueron sino los más altos agravios que un abogado puede cometer, pues arremetió contra las instituciones y los valo-res mismos que le dan posibilidad y sentido a la profesión de la abogacía. Nos oponemos, pues, a su readmisión y disentimos del dictamen que hoy emite este Tribunal Supremo.
VI
Por todos los anteriores fundamentos, ante las circuns-tancias particulares de este caso y visto el Informe de la Comisión de Reputación para el Ejercicio de la Abogacía así como la comparecencia del Procurador General, dene-garíamos la readmisión solicitada. Por ende, disentimos respetuosa pero enérgicamente de la Resolución de este Tribunal que readmite al ejercicio de la profesión de abo-gado al ex fiscal Pedro Colton Fontán.

(1) La opinión del Tribunal, suscrita por el Juez Asociado Señor Negrón García, contó con la conformidad del entonces Juez Presidente Señor Víctor M. Pons Núñez, del Juez Asociado Señor Rafael Alonso Alonso y de este Juez que suscribe. El Juez Asociado Señor Rebollo López no intervino. La Jueza Asociada Señora Naveira de Rodón y el Juez Asociado Señor Andréu García se inhibieron. In re Colton Fontán, 128 D.P.R. 1 (1991).


(2) En esa ocasión, el Juez Asociado Señor Negrón García hubiese denegado sin ulterior trámite la solicitud y nosotros la hubiésemos denegado en esa etapa. El Juez Presidente Señor Andréu García y la Jueza Asociada Señora Naviera de Rodón se inhibieron.


(3) Se designó al Ledo. Luis Mariano Negrón Portillo. Véase la Resolución de 19 de diciembre de 1997.


(4) Informe y recomendación del Procurador General, 2 de diciembre de 1999.


(5) Informe al Tribunal Supremo, 23 de marzo de 2001.


(6) Véase la Réplica del Procurador General al informe de la Comisión de Reputación de 30 de mayo de 2001. En respuesta a este escrito del Procurador General, el peticionario compareció el 7 de junio de 2001, reiterando su solicitud de readmisión a base de la prueba desfilada ante la Comisión de Reputación. Véase la Duplica del Peticionario.


(7) El Reglamento de la Comisión de Reputación, en vigor desde el 1ro de julio de 1998, contiene además varias disposiciones sobre los aspectos procesales de la readmisión. Véase la Regla 5 del Reglamento de la Comisión de Reputación para el Ejercicio de la Abogacía de 30 de junio de 1998 (4 L.RR.A. Ap. XVII-C). Las disposiciones de este reglamento no son aplicables al caso de autos por aprobarse éste en fecha posterior a la remisión del asunto a la Comisión. Regla 7(b), del citado Reglamento, 4 L.P.R.A. Ap. XVII-C. El reglamento anterior no disponía de parámetros procesales o sustantivos para las solicitudes de readmisión.


(8) Para una exposición completa del contexto y hechos que dieron lugar a la imposición de sanciones disciplinarias contra el peticionario, véase In re Colton Fontán, supra.


(9) Incluso, en una de las cartas uno de los endosantes expresa: “No conozco los detalles de las causas que dieron lugar a su desaforo pero no tengo otra alternativa que presumir que fueron causas adecuadas”. Petición, Anejo 7. En otra, se dice que “[m]uy posiblemente el tiempo que se le ha mantenido desaforado al Sr. Colton le ha permitido una profunda reflexión (Énfasis suplido.) Íd., Anejo 9.


(10) Luego de haber transcurrido el término por el que fueron suspendidos de la profesión, el 4 de marzo de 1994 fue reinstalado Juan E. Brunet Justiniano, In re Colton Fontán, 135 D.P.R. 259 (1994), y el 8 de marzo de 1996 reinstalamos a Aurelio Miró Carrión, In re Colton Fontán, 140 D.P.R. 224 (1996).


(11) El 7 de marzo de 2000, Osvaldo Villanueva Díaz compareció ante nos para solicitar ser readmitido al ejercicio de la abogacía. El 24 de marzo de 2000 remitimos la consideración del asunto a la Comisión de Reputación. Véase la Resolución de 24 de marzo de 2000 (el Juez Asociado Señor Rebollo López le “reinstalaría sin ulterior trámite”. El Juez Presidente Señor Andréu García y la Jueza Asociada Señora Naviera de Rodón se inhibieron). A la fecha, la Comisión de Reputación no nos ha sometido un informe sobre el particular.


(12) En los siguientes casos separamos de manera permanente del ejercicio de la abogacía a los abogados querellados: In re Rivera, 139 D.P.R. 310 (1995); In re García Quintero, 138 D.P.R. 669 (1995); In re Hernández Pérez, 138 D.P.R. 791 (1995); In re Medina Lugo, 136 D.P.R. 120 (1994); In re Bonilla Martínez, 132 D.P.R. 1038 (1993); In re Colton Fontán, supra; In re Santiago González, 121 D.P.R. 580 (1988); In re Serrallés III, 119 D.P.R. 494 (1987); In re Añeses, 117 D.P.R. 134 (1986); In re Fournier Grau, 114 D.P.R. 255 (1983); In re Arreche Holdun, 114 D.P.R. 680 (1983); In re Cortés Ostolaza, 103 D.P.R. 72 (1974); In re Ayuso Ramírez, 102 D.P.R. 65 (1974); In re Segarra, 102 D.P.R. 590 (1974).
Sólo en In re Rivera Cardona, 137 D.P.R. 464 (1994), readmitimos a un abogado separado permanentemente. En ese caso, el abogado fue separado por hechos total-mente distinguibles de los que dieron lugar a la separación permanente de Colton. En síntesis, en ese caso, el Procurador General formuló una querella contra el licenciado Rivera por: (1) cobrar dinero por servicios profesionales que nunca realizó; (2) *498cobrar dinero para atender la reconsideración de una sentencia en un caso criminal y expresarle al cliente que dicho dinero se utilizaría para ofrecérselo al Juez del caso, y (3) haberse presentado una acusación criminal en su contra por tentativa de ase-sinato, en la que se le imputaba haber instigado a su padre a que disparara contra un tercero. En cuanto al primero de los cargos, el abogado devolvió el dinero a su cliente. En cuanto al segundo, igualmente el querellado devolvió las cantidades re-cibidas, además, el Juez que presidió el caso criminal para el que fue contratado testificó que el abogado nunca le había hecho proposición alguna de soborno. Con relación al tercer cargo, el padre del querellado hizo alegación de culpabilidad y los cargos contra el abogado fueron archivados a petición de los propios perjudicados. In re Rivera Carmona, 114 D.P.R. 390 (1983). Evidentemente, el alcance, la naturaleza y las circunstancias de las actuaciones por las que separamos permanentemente al referido abogado, se diferencian abismalmente del caso ante nos. Allí, todas las faltas fueron resarcidas y no tuvieron la gravedad y turbidez moral presentes en los actos de Colton Fontán. La reinstalación de ese abogado, aunque separado permanentemente, no tuvo el impacto sobre la confianza en nuestras instituciones que tendrá la resolución de hoy.


(13) Según el Diccionario de la Lengua Española, de la Real Academia Española, “permanente” significa “que permanece”. Diccionario de la Lengua Española, 21ma ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1119. “Permanencia”, a su vez, equivale a “[d]uraeión firme, constancia, perseverancia, estabilidad, inmutabilidad”. Por otra parte, según el Diccionario de Uso del Español, el adjetivo permanente “se aplica a lo que permanece: a lo que dura mucho o no se altera”. M. Moliner, Diccionario de Uso del Español, 2da ed., Madrid, Ed. Gredós, 1994, Vol. 2, pág. 710.